Citation Nr: 0421757	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-09 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a right middle lobe lung resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from August 1958 to May 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased (compensable) rating for residuals of a right 
middle lobe lung resection.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This case is remanded to comply with the VCAA and to 
obtain a VA examination.


On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  The veteran has not been furnished with 
specific information as to VA's enhanced obligations under 
the VCAA, and in particular as to VA's obligations as defined 
by the Court in Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This matter must be addressed by means of a Board 
remand prior to any further appellate review of this case by 
the Board.  See DAV v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).


As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for another VA 
examination.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should also send the veteran a VCAA letter, 
which explains the relevant portions of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2003).  The RO must ensure that the case is developed 
in accordance with all notice and duty-to-assist 
provisions of VCAA.  The veteran and his representative 
must be notified of any information and medical or lay 
evidence that is necessary to substantiate the claim of 
compensation under 38 U.S.C.A. § 1151, which information 
and evidence, if any, the claimant is required to 
provide to VA, and which information and evidence, VA is 
required to provide.  The veteran should also be 
requested to provide any evidence in his possession that 
pertains to his claim.

2.  In light of the need for a VCAA letter, the veteran 
should also be afforded an appropriate medical 
examination to ascertain the current severity of his 
service-connected status post, right middle lobe, lung 
resection.  The examination should include pulmonary 
function testing that measures the forced expiratory 
volume, the ration of expiratory volume to forced vital 
capacity, and diffusion capacity of the lung for carbon 
monoxide by the single breath method.  All other 
indicated evaluations, studies, and tests deemed 
necessary by the examiner should be accomplished.  The 
claims folder should be forwarded to the examiner for 
review in conjunction with the examination. 

3.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be re-adjudicated.  In the 
event that the claim is not resolved to the satisfaction 
of the appellant, he should be furnished a Supplemental 
Statement of the Case, to include all additional 
applicable laws and regulations, and the reason for the 
decision.  The appellant must be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



